*685Generally, the amount of damages to be awarded to the plaintiff for personal injuries is a question for the jury, and a motion for a new trial on the issue of damages will not be granted unless the award materially differs from what is a reasonable compensation (see, CPLR 5501 [c]; Gaetan v New York City Tr. Auth., 213 AD2d 510).
The jury awarded the 43 year old plaintiff $50,000 for past pain and suffering and loss of enjoyment of life, and did not award anything for future pain and suffering for permanent injuries to her sciatic nerve and left lumbosacral area that she sustained in an automobile accident. The failure to award any amount for future damages cannot be reconciled with the jury’s findings that the plaintiff sustained a significant limitation of use of a body function or system and that the accident was the proximate cause of such injuries. Further, the jury’s failure to award any amount for damages for future pain and suffering is against the weight of the evidence because the evidence reveals that the plaintiff must continue her treatments for the same injuries and must continue to regularly take anti-inflammatory pills to reduce the pain from those injuries. Accordingly, the failure of the jury to award any amount for future pain and suffering is inadequate to the extent indicated herein (see, Wendell v Supermarkets Gen. Corp., 189 AD2d 1063; Powell v New York City Tr. Auth., 186 AD2d 728). Balletta, J. P., Joy, Krausman and Florio, JJ., concur.